Case 1:19-cv-10964-PKC Document 50-3 Filed 01/31/20 Page i of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FIRST DATA MERCHANT SERVICES LLC
Plaintiff, Case No.: 1:19-cv-10964
Vv.

MM DEVELOPMENT COMPANY d/b/a
PLANET 13; SISTEM COMMERCE CITY
LLC d/b/a SILVER STEM FINE CANNABIS;
KTZ HOLDINGS, INC. d/b/a SILVER STEM;
GTR SOURCE LLC; NEW YORK CITY
MARSHAL STEPHEN W. BIEGEL; ML
FACTORS FUNDING LLC; PELICAN
COMMUNICATIONS, INC. d/b/a THE a
PELICAN GROUP; LINX CARD, INC.; and

en Ae i
GIVV, INC. evi i

 

 

ee Defendants. ° Ke
{PROP ORDER GRANTING PLAINTIFF’S RENEWED MOTION |,
KS FOR PERMANENT INJUNCTION PURSUANT TO 28 U.S.C. § 2361

Plaintiff First Data Merchant Services LLC (“First Data”), by and through its attorney of
record, John Peterson of Polsinelli PC, filed a Renewed Motion for Permanent Injunction
pursuant to 28 U.S.C. § 2361. First Data requested an Order from this Court restraining any and
all claimants, including but not limited to Defendants MM Development Company d/b/a Planet
13 and Pelican Communications, Inc. d/b/a The Pelican Group from prosecuting any and all
claims to the Disputed Funds. First Data further requested this Court enjoin any and all
claimants, including but not limited to Defendants, from initiating any suit against First Data
relating in any manner to the the Disputed Funds or their related transactions.

The Court, having considered the motion, the supporting evidence, and the pleadings
filed in this case, and finding that the relief requested is Sete Oy tie Neng and promotes

OPP
the effectiveness of the interpleader action, GRANTS /First Data’s Renewed Motion for

et Injunction pursuant to 28 U.S.C. § 2361.

 
 

i ae
the en,
i a
t =

Case 1:19-cv-10964-PKC Document 50-3 Filed 01/31/20 Page 2 of 2

   

IT IS HEREBY ORDERED

 

1. Any and all claimants, including Defendants MM Development Company d/b/a
Planet 13 and Pelican Communications, Inc. d/b/a The Pelican Group, are hereby enjoined from
prosecuting any and all claims, counterclaims, third-party claims, or other such claims against
First Data relating in any manner to the Disputed Funds or their related transactions, including
the claims and cross-claims pled in the case styled MM Development Company, Inc. d/b/a Planet
13 v. Linx Card et al., Case No, C19-02278, pending further order of this Court.

2. Any and all claimants, including but not limited to Defendants, are hereby
enjoined from initiating or prosecuting any and ali claims, cross-claims, counterclaims, third-
party claims, or other such claims against First Data relating in any manner to the Disputed

Funds or their related transactions, pending further order of this Court.

aye Be Balsa [Ohne

 

 

Hon. P. Kevin Castel
USS. District Judge
Southern District of New York

S- PY Ae
p21 36 p~

72117201

 
